DETAILED ACTION

Claims status
In response to the application/amendment filed on 11/18/2021, claims 22-41 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After conducting a complete search and consideration, claims 22-41 are found to be allowable. Claims 22-41 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“A communication device, comprising: a controller; and a memory including instructions, the instructions, when executed by the controller, causing the communication device to perform actions, the actions comprising: determining whether a time length from a starting time point of the plurality of repetitions to a transmission stopping time point is below a first threshold length; in response to determining that the time length is below the first threshold length, determining whether the time length exceeds a second threshold length, the second threshold length being less the first threshold length; and 
in response to determining that the time length exceeds the second threshold length, partitioning, based on a reference block length, the plurality of repetitions into a block and a truncated block, the block having the reference block length and the truncated block having a truncated block length shorter than the reference block length; and 
transmitting the plurality of repetitions including the block and truncated block.” in combination with other claim limitations as specified in claims 22-41.
With respect to claim 1, the closest prior art Lee et al. (US 2018/0139022 A1) teaches the method of setting time length and measuring time value that exceeds the threshold value used by the UE. Lee further teaches the method wherein to perform that whether or not the measured value of the asynchronous level exceeds a threshold value is determined. The measured value of the asynchronous level becomes a maximum difference value between reception points of signals received from the user equipment. The threshold value may be pre-determined by the base station.
However, neither Lee nor any other prior arts teach the method “in response to determining that the time length exceeds the second threshold length, partitioning, based on a reference block length, the plurality of repetitions into a block and a truncated block, the block having the reference block length and the truncated block having a truncated block length shorter than the reference block length; and transmitting the plurality of repetitions including the block and truncated block.”
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to independent claims 22-41 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416